Honorable Robert S. Calvert
Comptroller of Public Accounts
Capitol Station
Austin, Texas
                              Opinion No. WW-402
                              Re:   The authority of the
                                    Comptroller of Public
                                    Accounts to issue a war-
                                    rant in payment of a claim
                                    of the Health Department
                                    in favor of the Game and
                                    Fish Commission under the
                                    terms of an Inter-agency
Dear Mr. Calvert:                   contract.
          You have requested from this office an official
opinion concerning the validity of an Inter-agency contract
between the Texas State Department of Health and the Game and
Fish Commission.
           The pertinent parts of that contract read as
follows:
          "WHEREAS, the Texas State Department of Health
     and the Game and Fish Commission have jointly con-
     sidered and determined that a contract or agreement
     be entered Into between these two State agencies for
     the purpose of providing special training and study
     for one of the aquatic biologists In certain water
     pollution control laboratory procedure. Such course
     of study Is available at the Robert A. Taft Sanitary
     Engineering Center, Cincinnati, Ohio, and the Game
     and Fish Commission has agreed to send Mr. R. W.
     Spears to attend the course on Aquatic Biology In
     Water Pollution (12R), October 7th to llth, 1957,
     provided the necessary travel expense 1s paid for by
     the Texas State Department of Health not to exceed
     Three Hundred Dollars ($300.00)."
Honorable Robert S. Calvert, Page 2 (W-402).


           You presented the following questions:
     (1)   Is the contract between the Game and Fish
           Commlsslon and the Health Department valid?
     (2)   Is there statutory authority for the wlth-
           drawal of funds appropriated to the Health
           Department?

     (3) Must there be In exlstance an Inter-agency
           contract between the Health Department and
           the Game and Fish Commission before employees
           of the Game and Fish Commission can expend
           money appropriated to the Game and Fish Com-
           mission for the purpose of assisting the
           Health Department in the discharge of their
           duties?
          In order to answer the questions propounded by you,
it Is necessary that the fact situation which brought about
the Inter-agency contract in question be briefly presented.
          The Water Pollution Control Division of the Texas
State Department of Health was created in 1956,and since that
date water pollution control formerly administered by the
Division of Sanitary Engineering has been handled by the Water
Pollution Control Division. The Health Department did not
have the trained personnel to supervise water pollution,
therefore, an inter-agency contract was entered into by tne
Health Department and the Game and Fish Commission. The Game
and Fish Commission had trained men out on the ground, and
they had's working knowledge of water pollution and with a
little special training they could fill the need demanded by
the Water Pollution Control Division of the Texas State Depart-
ment of Health.
          The Inter-Agency Contract,as set out above, provided
that the Health Department would reimburse the Game and Fish
Commission for the expenses Incurred in sending their employees
to a special school on Aquatic Biology In Water Pollution.
This contract was approved by the various Departments and the
Board of Control.
          The first question you presented must be answered
in the affirmative. The contract in question falls clearly
Honorable Robert S. Calvert, Page 3 wr-402).


within the provisions of Section 3 of the Inter-Agency Coopera-
tion Act, Article 4413 (32), Vernon's Civil Statutes, which
provides in part as follows:
          "Any State agency may enter Into and perform
     a written agreement or contract with other agencies
     of the State for furnishing necessary and author-
     ized special or technical services, including th
     services of employees, the services of materials:
     or the services of equipment. . . . I'(Emphasis ours)
          You stated In your request that you questioned the
transfer of funds without services being rendered. Although
services have not been rendered at this time, they will be
rendered In the future. Such a contract providing for ser-
vices to be rendered In the future 1s a valid contract and
should be honored.
          In reply to your second question, that also must be
answered In the affirmative. The statutory authority Is found
In the Inter-Agency Cooperation Act, Article 4413 (32),Vernon's
Civil Statutes. In a sense, the employees of the Game and Fish
Commission are being trained and educated at the expense of
the Health Department. However, the Health Department could
employ and train new men without any question of authority
being raised. Therefore, there Is no sound or legal reasoning
why the Health Department should be prevented from entering
Into the types of contract now in question.
          The third question must likewise be answered in the
affirmative. Unless there is an Inter-agency contract or
other statutory authority, funds from one State agency cannot
be transferred to another State agency.

                           SUMMARY
          An Inter-agency contract between two
          State agencies for the purpose of
          helping to defray expenses*lncurred
          In connection with the education of an
          employee Is a valid contract provided
          that the employee will render technical
          service to the agency defraying the
          educational expense. However, before
Honorable Robert S. Calvert, Page 4 (WW-402).


            such a transfer of funds can be made,
            there must be an existing Inter-agency
            contract.
                               Very truly yours,
                               WILL WILSON
                               Attorney General of Texas

                                 'g-
                               BY. '*'
                                  Llnward Shivers
                                  Assistant

LS:wam:jl
APPROVED:
OPINION COMMITTEE

Geo. P. Blackburn, Chairman

Wallace Finfrock
Morgan Nesbltt
Richard B. Stone
REVIEWED FOR THE ATTORNEY GENERAL
BY:
     W. V. Geppert